Name: Commission Regulation (EC) No 3533/93 of 21 December 1993 amending Regulations (EEC) No 3444/90, (EEC) No 3445/90 and (EEC) No 3446/90, laying down detailed rules for granting private storage aid for pigmeat, beef and veal, and sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R3533Commission Regulation (EC) No 3533/93 of 21 December 1993 amending Regulations (EEC) No 3444/90, (EEC) No 3445/90 and (EEC) No 3446/90, laying down detailed rules for granting private storage aid for pigmeat, beef and veal, and sheepmeat and goatmeat Official Journal L 321 , 23/12/1993 P. 0009 - 0012 Finnish special edition: Chapter 3 Volume 54 P. 0083 Swedish special edition: Chapter 3 Volume 54 P. 0083 COMMISSION REGULATION (EC) No 3533/93 of 21 December 1993 amending Regulations (EEC) No 3444/90, (EEC) No 3445/90 and (EEC) No 3446/90, laying down detailed rules for granting private storage aid for pigmeat, beef and veal, and sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 7 (2) and the second subparagraph of Article 22 thereof,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), as last amended by Regulation (EEC) No 747/93 (4), and in particular Articles 8 (2) and 25 thereof,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (5), as last amended by Regulation (EEC) No 363/93 (6), and in particular Article 7 (5) and the second paragraph of Article 28 thereof,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (7), and in particular Article 6 (2) thereof,Whereas there is some ambiguity in the current texts of Commission Regulations (EEC) No 3444/90 (8), as amended by Regulation (EEC) No 3792/90 (9), (EEC) No 3445/90 (10) and (EEC) No 3446/90 (11), as last amended by Regulation (EEC) No 1258/91 (12), as regards the penalty to be imposed in the event that the time limit for placing in storage is exceeded; whereas therefore it is necessary to clarify the text on this point;Whereas Regulation (EEC) No 3813/92 introduces new agrimonetary arrangements as from 1 January 1993; whereas, under those arrangements, Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (13) establishes the operative events for the agricultural conversion rates; whereas, therefore, it is necessary to establish the operative event for private storage in the pigmeat sector, provided for in Regulation (EEC) No 3444/90, in the beef and veal sector provided for in Regulation (EEC) No 3445/90 and in the sheepmeat and goatmeat sector, provided for in Regulation (EEC) No 3446/90;Whereas experience has shown that in certain circumstances, and in particular where excessive use is made of the private-storage aid scheme, there is a risk of abuse in applying it;Whereas, therefore, decisions on applications to conclude contracts should be notified only after a period for reflection has elapsed; whereas that period must allow the market situation to be assessed and permit provision to be made, where appropriate, for special measures applying in particular to applications pending; whereas, in order to be able to administer this system, the Commission must have information about the quantities of products for which applications to conclude contracts have been submitted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Pigmeat, Beef and Veal and Sheepmeat and Goatmeat,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3444/90 is hereby amended as follows:1. Article 5 (5) is replaced by the following:'5. Where the time limit for placing in storage, as referred to in Article 4 (1), is exceeded, the security shall be forfeit in accordance with Article 23 of Regulation (EEC) No 2220/85.Subject to the provisions of Article 6 (3), if the time limit under Article 4 (1) is exceeded by more than 10 days, the aid shall not be granted.`;2. Article 8 is replaced by the following:'Article 8The conversion rate to be applied:- to the amounts of aid shall be the agricultural conversion rate in force on the day referred to in Article 9 (2),- to the amounts of securities shall be the agricultural conversion rate in force on the day on which the security is lodged with the intervention agency.`;3. Article 11 (b) is replaced by the following:'(b) Decisions on applications to conclude contracts shall be notified by the competent intervention agency to each applicant by registered letter, telex or telefax, or delivered against an acknowledgement of receipt, on the fifth working day following the day on which the application is submitted, provided that the Commission does not adopt special measures in the intervening period.Where an examination of the situation reveals that excessive use has been made of the scheme introduced by this Regulation, or if there is a risk of excessive use, such measures may include:- suspending the application of this Regulation for not more than five working days. In that event, applications to conclude contracts submitted during that period shall not be accepted,- setting a single percentage by which the quantities in the applications to conclude contracts are reduced, subject to observance of the minimum contractual quantity where appropriate,- rejecting applications made before the period of suspension whose acceptance would have been decided on during the period of suspension.`;4. Article 15 (2) is replaced by the following:'2. Member States shall notify the Commission by telex or by telefax:(a) on Monday and Thursday of each week, of the quantities of products for which applications to conclude contracts have been submitted;(b) before Thursday of each week and broken down by storage period, of the products and quantities for which contracts have been concluded during the preceding week, giving a summary of the products and quantities for which contracts have been concluded;(c) every month, of the products and total quantities placed in storage;(d) every month, of the products and total quantities actually in storage and of the products and total quantities in respect of which the contractual storage period has ended;(e) every month, if the storage period has been shortened or extended in accordance with Article 3 (3) (g) or reduced in accordance with Article 9 (4) or (6), of the products and quantities in respect of which the storage period has been revised and of the original and revised months for removal from storage.`Article 2 Regulation (EEC) No 3445/90 is hereby amended as follows:1. Article 5 (5) is replaced by the following:'5. Where the time limit for placing in storage, as referred to in Article 4 (1), is exceeded, the security shall be forfeit in accordance with Article 23 of Regulation (EEC) No 2220/85.Subject to the provisions of Article 6 (3), if the time limit under Article 4 (1) is exceeded by more than 10 days, the aid shall not be granted.`;2. Article 8 is replaced by the following:'Article 8The conversion rate to be applied:- to the amounts of aid shall be the agricultural conversion rate in force on the day referred to in Article 9 (2),- to the amounts of securities shall be the agricultural conversion rate in force on the day on which the security is lodged with the intervention agency.`;3. Article 11 (b) is replaced by the following:'(b) Decisions on applications to conclude contracts shall be notified by the competent intervention agency to each applicant by registered letter, telex or telefax, or delivered against an acknowledgement of receipt, on the fifth working day following the day on which the application is submitted, provided that the Commission does not adopt special measures in the intervening period.Where an examination of the situation reveals that excessive use has been made of the scheme introduced by this Regulation, or if there is a risk of excessive use, such measures may include:- suspending the application of this Regulation for not more than five working days. In that event, applications to conclude contracts submitted during that period shall not be accepted,- setting a single percentage by which the quantities in the applications to conclude contracts are reduced, subject to observance of the minimum quantity where appropriate,- rejecting applications made before the period of suspension whose acceptance would have been decided on during the period of suspension.`;4. Article 15 (2) is replaced by the following:'2. Member States shall notify the Commission by telex or by telefax:(a) on Monday and Thursday of each week, of the quantities of products for which applications to conclude contracts have been submitted;(b) before Thursday of each week and broken down by storage period, of the products and quantities for which contracts have been concluded during the preceding week, giving a summary of the products and quantities for which contracts have been concluded;(c) every month, of the products and total quantities placed in storage and, in the case of deboning, of the total quantity of non-deboned meat employed;(d) every month, of the products and total quantities actually in storage and of the products and total quantities in respect of which the contractual storage period has ended;(e) every month, if the storage period has been shortened or extended in accordance with Article 3 (3) (g) or reduced in accordance with Article 9 (4) or (6), of the products and quantities in respect of which the storage period has been revised and of the original and revised months for removal from storage.`Article 3 Regulation (EEC) No 3446/90 is hereby amended as follows:1. in the second citation, 'Article 7 (4)` is replaced by 'Article 7 (5)`;2. Article 5 (5) is replaced by the following:'5. Where the time limit for placing in storage, as referred to in Article 4 (1), is exceeded, the security shall be forfeit in accordance with Article 23 of Regulation (EEC) No 2220/85.Subject to the provisions of Article 6 (3), if the time limit under Article 4 (1) is exceeded by more than 10 days, the aid shall not be granted.`;3. Article 8 is replaced by the following:'Article 8The conversion rate to be applied:- to the amounts of aid shall be the agricultural conversion rate in force on the day referred to in Article 9 (2),- to the amounts of securities shall be the agricultural conversion rate in force on the day on which the security is lodged with the intervention agency.`;4. Article 11 (b) is replaced by the following:'(b) Decisions on applications to conclude contracts shall be notified by the competent intervention agency to each applicant by registered letter, telex or telefax, or delivered against an acknowledgement of receipt, on the fifth working day following the day on which the application is submitted, provided that the Commission does not adopt special measures in the intervening period.Where an examination of the situation reveals that excessive use has been made of the scheme introduced by this Regulation, or if there is a risk of excessive use, such measures may include:- suspending the application of this Regulation for not more than five working days. In that event, applications to conclude contracts submitted during that period shall not be accepted,- setting a single percentage by which the quantities in the applications to conclude contracts are reduced, subject to observance of the minimum quantity where appropriate,- rejecting applications made before the period of suspension whose acceptance would have been decided on during the period of suspension.`;5. Article 15 (2) is replaced by the following:'2. Member States shall notify the Commission by telex or by telefax:(a) on Monday and Thursday of each week, of the quantities of products for which applications to conclude contracts have been submitted;(b) before Thursday of each week and broken down by storage period, of the products and quantities for which contracts have been concluded during the preceding week, giving a summary of the products and quantities for which contracts have been concluded;(c) every month, of the products and total quantities placed in storage;(d) every month, of the products and total quantities actually in storage and of the products and total quantities in respect of which the contractual storage period has ended;(e) every month, if the storage period has been shortened or extended in accordance with Article 3 (3) (g) or reduced in accordance with Article 9 (5), of the products and quantities in respect of which the storage period has been revised and of the original and revised months for removal from storage.`Article 4 This Regulation shall enter into force on 1 January 1994.It shall apply to the private storage opened as from that date.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 282, 11. 11. 1975, p. 1.(2) OJ No L 129, 11. 5. 1989, p. 12.(3) OJ No L 148, 28. 6. 1968, p. 24.(4) OJ No L 77, 31. 3. 1993, p. 15.(5) OJ No L 289, 7. 10. 1989, p. 1.(6) OJ No L 42, 19. 2. 1993, p. 1.(7) OJ No L 387, 31. 12. 1992, p. 1.(8) OJ No L 333, 30. 11. 1990, p. 22.(9) OJ No L 365, 28. 12. 1990, p. 5.(10) OJ No L 333, 30. 11. 1990, p. 30.(11) OJ No L 333, 30. 11. 1990, p. 39.(12) OJ No L 120, 15. 5. 1991, p. 15.(13) OJ No L 108, 1. 5. 1993, p. 106.